Citation Nr: 0310860	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-32 282	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to 
March 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the New York, New 
York RO that denied the veteran's application to reopen 
previously denied claims of service connection for 
hypertension, low back disability, and psychiatric 
disability.  In a letter received in December 1999, the 
veteran reported that he had become a resident of North 
Carolina; jurisdiction of his claims file was thereafter 
transferred to the Winston-Salem, North Carolina RO in 
April 2000.

In a decision entered in September 2000, the Board granted 
the veteran's application to reopen previously denied claims 
of service connection for low back disability and psychiatric 
disability, but denied the underlying claims of service 
connection.  The Board also denied the application to reopen 
a previously denied claim of service connection for 
hypertension.  Thereafter, the veteran filed an appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
By an Order dated in August 2001, the Court vacated that part 
of the Board's September 2000 decision that denied an 
application to reopen a claim of service connection for 
hypertension, denied service connection for low back 
disability, and denied service connection for psychiatric 
disability.  The Court remanded these matters to the Board 
for readjudication.

(The issues of whether new and material evidence has been 
submitted to reopen a previously denied claim of service 
connection for hypertension and of entitlement to service 
connection for a psychiatric disability will be addressed in 
the remand that follows the decision below.)




FINDING OF FACT

The veteran's arthritis of the lumbar facet joints L4-5 and 
L5-S1 likely resulted from injury during his military 
service.


CONCLUSION OF LAW

The veteran has arthritis of the lumbar facet joints L4-5 and 
L5-S1 that is the result of injury incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  If a reasonable doubt 
arises regarding such a determination, it will be resolved in 
the veteran's favor.  38 C.F.R. § 3.102 (2002).

In the veteran's case, he contends that he has a low back 
disability as a result of an injury sustained during service.  
In support of his claim, the veteran has provided numerous 
written statements describing his injury.  He also has 
provided lay statements from fellow servicemen who had 
personal knowledge of the veteran's back pain, back injury, 
or treatment for back problems.  Based on a review of the 
evidence and resolving reasonable doubt in favor of the 
veteran, the Board finds that service connection for 
arthritis of the lumbar facet joints L4-5 and L5-S1 is 
warranted.  

The veteran's service medical records - including entrance 
and separation examination reports - are negative for any 
reference to low back problems.  

When examined by VA in April 1977, x-rays of the lumbosacral 
spine revealed a mild compensatory scoliosis.  

In August 1977, the veteran submitted a statement to VA 
indicating that he had injured his back during service in 
1955 while playing baseball.  He also noted that Corpsman 
Petty Officer W. and the players on his baseball team would 
be able to verify such an injury; however, he did not have 
any addresses and requested that VA help him find these 
people.

In November 1977, the veteran submitted a written statement 
in which he noted that he arrived from Puerto Rico in 1951, 
and, two years later, he had joined the United States Marine 
Corps.  Although he had passed the entrance examination, he 
noted that he had difficulties because his English was 
somewhat limited.  During the summer of 1955, he went 
overseas to Japan where he played baseball.  He noted that, 
while playing baseball, he injured his back.  In support of 
his claim, the veteran also submitted photocopies of the 
names of the players on the veteran's baseball team.  These 
documents also reflect the state of residence of each player.  
Again, the veteran requested that VA help him find Petty 
Officer W.  

A statement from a fellow servicemen, E.M., received in 
July 1978,  indicates that the veteran complained about a 
back injury during service.  E.M. also noted that the 
veteran's language problems made communicating with the 
infirmary difficult.

In a letter written to the President in April 1979, the 
veteran noted that he had served in the Marines in Japan, 
where he also played baseball.  He stated that, during 
service, he fell in a hole that was on the base grounds due 
to construction work being done at the time.  At the time of 
his injury, he was taken to the infirmary and treated by 
Petty Officer W.  He also noted being treated several times 
after the accident by a physical therapist who was also the 
trainer on the baseball team.  

Although service medical records are negative for any back 
complaints, the record contains a December 1996 statement 
from a fellow serviceman, J.W., who attested to the fact 
that, as a medic in Japan, he had treated the veteran's back 
and legs.  The treatment for back and leg pain consisted of 
hot compresses followed by light massage, and infra red heat 
followed by light massage.  J.W. had remembered treating the 
veteran because they had become acquainted while trying out 
for a baseball team during service.  J.W. also submitted a 
copy of a "Certificate of Special Instruction" reflecting 
that he was a hospitalman who had completed the prescribed 
course of instruction for physical therapy in December 1954.

A March 1998 statement from a fellow serviceman, R.C., 
indicates that he had shared the same sleeping quarters with 
the veteran in Japan.  R.C. recalled that, in 1956, the 
veteran had had an accident and had suffered some sort of 
injury to the back.  R.C. noted that the veteran had reported 
to the infirmary soon after that injury.  

The December 1996 statement from a fellow medic serviceman, 
which was obtained by the veteran's congressman, shows that 
the veteran was treated for back pain during service.  A July 
1978 statement from another fellow serviceman indicates that 
the veteran complained about a back injury.  The Board finds 
that such statements tend to support the veteran's claim that 
he did indeed experience back pain and possibly back injury 
during service as reported in these statements, and in 
statements made by the veteran himself.  

In an April 2003 VA examination report, the examiner provided 
a detailed history of the veteran's back-related problems.  
Although the examiner noted that a review of the claims file 
had not been conducted, the Board notes that the veteran's 
self-reported history is consistent with the lay statements 
submitted by his fellow servicemen, as well as his own 
history given since he filed his initial claim of service 
connection for low back disability.  At the April 2003 
examination, the veteran reported that, during service, he 
fell in a hole and was told that he did not have a fracture.  
He reported that he had been placed on bed rest for an 
extended period of time.  The veteran did not report having 
any other back injuries or problems other than having back 
pain, which spread to both buttocks, and feelings of 
progressive weakness in the legs.  The diagnoses included 
moderately advanced arthritis of the lumbar facet joints L4-5 
and L5-S1, which the examiner opined was more than likely 
related to the veteran's in-service injury.  

In this regard, the Board finds that the totality of the 
evidence, including the evidence corroborating the veteran's 
history of back difficulties during military service and the 
medical nexus opinion, leads to a conclusion that the 
veteran's current diagnosis is likely related to military 
service.  This is so despite the absence of problems noted in 
service records or for many years thereafter.  Consequently, 
with resolution of doubt in the veteran's favor, the Board 
concludes that a grant of service connection is warranted for 
arthritis of the lumbar facet joints L4-5 and L5-S1.  Simply 
put, the Board finds that, although the veteran's service 
medical records do not mention that the veteran had a low 
back injury or that he fell in a hole, the record contains 
three lay statements from fellow servicemen indicating 
otherwise.  The record also contains an April 2003 VA 
examiner's opinion that the veteran's arthritis of the lumbar 
facet joints L4-5 and L5-S1 is likely due to an injury 
sustained during service.  Significantly, the record does not 
contain a contradictory medical opinion or evidence of post-
service back injury.  

In summary, despite evidence suggesting that the veteran did 
not have a back injury in service as reflected by his service 
medical records, the evidence equally suggests that the 
veteran's arthritis of the lumbar facet joints L4-5 and L5-S1 
is due to in-service injury.  Absolute certainty is not 
required.  38 C.F.R. § 3.102.  Consequently, the Board finds 
that the evidence regarding a link between current disability 
and military service is in relative equipoise.  As noted 
above, with resolution of doubt in the veteran's favor, it 
may be concluded that the veteran's arthritis of the lumbar 
facet joints L4-5 and L5-S1 is attributable to active 
military service.  38 U.S.C.A. § 5107 (West 2002).  
Therefore, service connection for arthritis of the lumbar 
facet joints L4-5 and L5-S1 is warranted.  

Finally, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA).  It is the Board's conclusion 
that the new law does not preclude the Board from proceeding 
at this time to a final adjudication of the veteran's claim 
of service connection for low back disability.  The Board 
finds that further action by the RO in accordance with the 
VCAA is not necessary in this case, especially in light of 
the decision to grant the benefit sought-service connection 
for low back disability.  Consequently, adjudication of this 
appeal without referral to the RO for additional 
consideration under the new law poses no risk of prejudice to 
the veteran.  


ORDER

Service connection for arthritis of the lumbar facet joints 
L4-5 and L5-S1 is granted.


REMAND

Initially, the Board notes that there have been significant 
changes in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  This law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  38 U.S.C.A. § 
5103(a) and (b) (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Subsequent to the enactment of the VCAA, the Board began 
taking action to develop cases here at the Board in lieu of 
remands to the RO.  See Board of Veterans' Appeals: Obtaining 
Evidence and Curing Procedural Defects Without Remanding, 67 
Fed. Reg. 3099 (Jan. 23, 2002) (codified at 38 C.F.R. 
§§ 19.9(a)(2), 19.9(a)(2)(ii) (2002)).  Development of the 
veteran's case was requested by the Board in April 2002.  The 
development actions requested by the Board resulted, in part, 
in the acquisition of VA and private treatment records and an 
April 2003 VA psychiatric examination report.  38 C.F.R. 
§ 19.9(a) (2002).  In October 2002, the Board also attempted 
to cure a procedural defect in this case by notifying the 
veteran of the enactment of the VCAA, as this had not been 
done previously.  The Board also informed the veteran that he 
had 30 days to respond to the notice.  

Despite the Board's effort to notify the veteran of the VCAA 
and attempt at additional evidentiary development under 
38 C.F.R. § 19.9(a)(2), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit), in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, No. 02-7304 (Fed. Cir. 
May 1, 2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) (which 
authorized the Board to develop evidence on its own) was 
invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver of the right to initial 
consideration of the evidence by the RO.  The Federal Circuit 
also held that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the 
Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and providing for "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  

In the instant case, the Board's VCAA notification letter is 
now invalid.  Because the Federal Circuit invalidated 38 
C.F.R. § 19.19(a)(2)(ii) (2002) finding that the regulation 
was inconsistent with the provisions of 38 U.S.C.A. § 5103(a) 
and (b) (West 2002), as it afforded less than one year for 
receipt of additional information or evidence, the Board must 
remand the case to comply with the notice and duty to assist 
provisions contained in 38 U.S.C.A. § 5103(a) and (b) (West 
2002); see DAV supra.

Additionally, the record reflects that evidence has been 
received subsequent to the RO's preparation of the October 
1998 statement of the case (SOC).  A remand of the case is 
also required to comply with DAV.  See also 38 C.F.R. § 19.31 
(appellant has the right to have that additional evidence 
reviewed by the RO in the first instance unless he waives 
such consideration in writing).  

There are additional reasons for remand, including the need 
to obtain a medical opinion.  Despite acquiring a VA 
psychiatric examination report in April 2003, the Board finds 
that this VA examination report is inadequate because the VA 
examiner failed to review the claims files in preparing an 
opinion on whether the veteran's psychiatric disability is 
related to service.  Therefore, to satisfy VA's duty to 
assist the veteran in developing facts pertinent to the 
claim, more information is necessary to evaluate the 
veteran's claim of service connection for psychiatric 
disability.  See VCAA.  Given the absence in the record of a 
clear medical nexus opinion, the Board finds that a remand is 
required to obtain one.  38 C.F.R. § 19.9 (2002).

A review of the record also indicates that there are 
additional records of treatment that have not yet been 
secured.  The RO should obtain the veteran's medical records 
from the VA Medical Center in Northport, New York for any 
treatment for psychiatric disability during the period from 
November 1978 to December 1994, and from May 1997 to the 
present.  As these VA records may be pertinent to the 
veteran's claim, an effort should be made to obtain them.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Consequently, 
because of the need to ensure that all potentially relevant 
VA records are made part of the claims files, a remand is 
required.  Id.

Finally, the record indicates that additional private 
treatment reports reflecting psychiatric treatment may be 
pertinent to the veteran's claim and should be obtained.  In 
February 1994, Dr. Simon Sanchez indicated that confidential 
psychiatric notes existed.   These records may be pertinent 
and should be sought.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio, 16 Vet. App. at 187.  The 
veteran should be specifically informed 
of the information or evidence he needs 
to submit, and he should be told of the 
one-year period for response under 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to treatment 
for psychiatric problems.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the veteran 
that have not been secured previously, 
specifically including medical records 
from the VA Medical Center in Northport, 
New York for any treatment for 
psychiatric disability during the period 
from November 1978 to December 1994, and 
from May 1997 to the present.  The RO 
should also obtain records from Dr. 
Sanchez.  The RO should continue to 
request VA records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should refer the April 
2003 psychiatric examination report to 
the VA examiner who conducted this 
examination.

The RO must forward the claims files to 
the examiner who should be asked to 
supplement the April 2003 VA examination 
report by providing an opinion on the 
medical probabilities that the veteran's 
psychiatric disability is related to the 
veteran's military service.  All opinions 
should be set forth in detail and 
explained in the context of the entire 
claims file.  (The examiner should note 
that the veteran's service medical 
records were negative for any psychiatric 
related complaints and that the first 
psychiatric-related complaint of record 
was in January 1995, when anxiety was 
diagnosed.)  (If opinions cannot be 
provided without further examination, 
another examination should be scheduled.)  

(If the April 2003 VA examiner is not 
available, then the veteran should be 
scheduled for another VA psychiatric 
examination.  That examiner should 
determine the etiology of any currently 
diagnosed psychiatric disability.  The 
examiner should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed psychiatric 
disability originated in, or is otherwise 
traceable to, military service.  (The 
examiner should note that the veteran's 
service medical records were negative for 
any psychiatric related complaints and 
that the first psychiatric-related 
complaint of record was in January 1995, 
when anxiety was diagnosed.)  The 
rationale for the opinions by the 
examiner should be set forth in detail.  
Send the claims folders to the examiner 
for review.) 

5.  The RO should ensure that any 
examiner's report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

7.  Then, the RO should re-adjudicate the 
claims.  If any benefit sought is denied, 
a supplemental SOC (SSOC) should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since the last SOC was issued in 
October 1998.  38 C.F.R. § 19.31 (2002).  
If the RO determined that an examination 
was necessary and the veteran did not 
appear for an examination, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (2002).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and the period for 
submitting information or evidence as set forth in 
38 U.S.C.A. § 5103(b) has expired, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that
all claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


